Title: To George Washington from George Davis, 1 August 1789
From: Davis, George
To: Washington, George

 

Sir
Trenton [N.J.] 1st August 1789

My friends have advised me to offer myself a candidate for the office of Marshall or Sheriff of New Jersey. I⟨n⟩ conformity with their advice, & in pursuance of my own inclination to Serve under the present Goverment in any reputable Station I take the Freedom of requesting that you will, Sir be pleased to put my name in Nomination for the Above office; I could easily procure a Number of recommendations from the most respectable persons in the State, but this I think unnecessary and therefore shall content my Self with referring to the Honorables Mr Morris, Mr Patterson, Mr Read, Mr Bassett, in the Senate, & the Honorables Mr Cadwallader, Mr Clymer, & Mr Fitzsimmons, in the House of Representatives for my Character abilities & other pretensions; Permit me to add, that if I am so happy as to be Appointed, I shall devote my time & attention to the discharge of the duties of the Office. I am Sir Your most Obedient Humble Servant

G. Davis

